FIRST AMENDMENT TO
LETTER AGREEMENT

 

THIS FIRST AMENDMENT TO LETTER AGREEMENT (the "First Amendment"), is entered
into effective as of this 30th day of December, 2008, by and between MEREDITH
CORPORATION, an Iowa corporation (the "Company"), and JOSEPH H. CERYANEC, the
"Executive").

WITNESSETH:

WHEREAS, the Company and the Executive previously entered into a Letter
Agreement, dated as of September 30, 2008, (the "Letter Agreement");

WHEREAS, the Company desires to amend said Letter Agreement to conform with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code");



NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree that the Letter
Agreement shall be amended as set forth below:



1. Subsections 1.f. and 1.g. of the Letter Agreement are hereby amended and
restated in their entirety as follows:

> f.      During your employment Meredith will reimburse you in accordance with
> Meredith policies and procedures for reasonable out-of-pocket expenses
> incurred by you in connection with the performance of your duties hereunder,
> provided such expenses are properly accounted for. All such reimbursements
> shall be payable by Meredith on or before the last day of your taxable year
> following the taxable year in which the expense was incurred. The expenses
> paid by Meredith during one of your taxable years will not affect the expenses
> paid by the Company in another taxable year. This right to reimbursement is
> not subject to liquidation or exchange for another benefit.
> 
> g.      Meredith will provide you with an automobile allowance during your
> employment pursuant to Meredith's executive automobile policy. In addition,
> during your employment Meredith will reimburse you for the regular dues at a
> mutually agreed upon Country Club, incurred by you in furtherance of
> Meredith's business. These benefits will be subject to applicable withholdings
> and deductions. All such reimbursements or in-kind benefits shall be payable
> by Meredith on or before the last day of your taxable year following the
> taxable year in which the expense was incurred. The expenses paid or in-kind
> benefits provided by Meredith during one of your taxable years will not affect
> the expenses paid or in-kind benefits provided by Meredith in another taxable
> year. This right to reimbursement or in-kind benefits is not subject to
> liquidation or exchange for another benefit.

2. Subsection 4.d. of the Letter Agreement is hereby amended and restated in its
entirety as follows:

> d.      Without Cause. In the event your employment is terminated Without
> Cause pursuant to paragraph 2(d), then in return for a full release of any and
> all employment related claims, Meredith will pay you your Base Salary in
> substantially equal installments for a period of twelve (12) months following
> the Date of Termination with each installment treated as a separate "payment"
> for purposes of Section 409A of the Code, such that any payment that would
> otherwise be payable within 2 1/2 months after your taxable year in which your
> employment with Meredith is terminated or, if later, within 2 1/2 months after
> the end of Meredith's taxable year in which your employment with Meredith is
> terminated is exempt from Section 409A of the Code, and the proportionate part
> of any MIP Bonus attributable to the fiscal year in which the termination
> Without Cause occurs. .

3. The Letter Agreement is hereby amended to add new Section 12 with subsections
a. and b. at the end thereof as follows:

Section 409A Compliance
. Notwithstanding anything in this Agreement or elsewhere to the contrary:

> a.      If payment or provision of any amount or other benefit that is
> "deferred compensation" subject to Section 409A of the Code at the time
> otherwise specified in this Agreement or elsewhere would subject such amount
> or benefit to additional tax pursuant to Section 40A(a)(1)(B) of the Code, and
> if payment or provision thereof at a later date would avoid any such
> additional tax, then the payment or provision thereof shall be postponed to
> the earliest date on which such amount or benefit can be paid or provided
> without incurring any such additional tax. In the event this Section requires
> a deferral of any payment, such payment shall be accumulated and paid in a
> single lump sum on such earliest date together with interest for the period of
> delay, compounded annually, equal to the prime rate (as published in The Wall
> Street Journal), and in effect as of the date the payment should otherwise
> have been provided.
> 
> b.      If any payment or benefit permitted or required under this Agreement,
> or otherwise, is reasonably determined by either party to be subject for any
> reason to a material risk of additional tax pursuant to Section 409A(a)(1)(B)
> of the Code, then the parties shall promptly agree in good faith on
> appropriate provisions to avoid such risk without materially changing the
> economic value of this Agreement to either party.

4. The Letter Agreement, as amended by this First Amendment, is, and shall
continue to be and remain, in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company and the Executive has executed this
Amendment as of the day and year first above written.

MEREDITH CORPORATION  EXECUTIVE By:_/s/ Stephen M. Lacy___________  /s/ Joseph
H. Ceryanec ____ Stephen M. Lacy  Joseph H. Ceryanec President and Chief
Executive Officer

 

 